                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE


   BLACKBRIAR CAPITAL MANAGEMENT,                         )
   LLC, individually and by and for the benefit of        )
   the BLACKBRIAR ENERGEX PRODUCTION                      )
   TRUST I, as its Trustee and Collateral Agent,          )
                                                          )
                                  Plaintiff,              )
                                                          )
   VS.                                                    )
                                                          )   Case No.:
   ENERGEX SERVICES, INC., THOMAS                         )
   SENENFELDER, PATRICK MARTIN, DOUG                      )
   LESHER, MELINDA ANDERSON, ENERGEX                      )
   PIPELINE CORPORATION, TMD ENERGY,                      )
   INC., SUSAN CARRICHNER, 1XENERGY,                      )
   INC., KENNETH DAVIN                                    )
                                                          )
                                  Defendants.             )
                                                          )

                                           COMPLAINT

         The Plaintiffs, BlackBriar Capital Management, LLC, individually and by and for the

  benefit of the BlackBriar Energex Production Trust I, as its Trustee and Collateral Agent

  (collectively, “BlackBriar”), by undersigned counsel, files this Complaint against Defendants,

  Energex Services, Inc., Thomas Senenfelder, Patrick Martin, Douglas W. Lesher, Melinda

  Anderson, Energex Pipeline Corporation, TMD Energy, Inc., Susan Carrichner, 1xEnergy, Inc.

  and Kenneth Davin.

         BlackBriar is informed and believes:

                                 SUMMARY OF THIS ACTION

         1.        This is an action to recover fraudulently-induced passive investments made --

  and squandered -- in an elaborate scam, ostensibly to re-activate an oil and natural gas-

  gathering and production pipeline operation in East Tennessee. But it turns out the main

  promoter didn’t own what he said, and his controlled entities didn’t do what they were

  supposed to do; instead, his cronies (in active concert and participation with him) merely


         33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 1 of 18 PageID #: 1
  embezzled the investments purportedly dedicated to well-servicing and E&P activities, to the

  detriment of the Trustee that had trusted them. The Defendants promised an oil and gas-

  gathering-and-processing venture, but Energex turned out to be a fraudulent “cash-gathering-

  and-dissipation” venture instead.

                                      JURISDICTION AND VENUE

             2.        This Court has jurisdiction under 28 U.S.C. § 1332(a)(1), because Plaintiff

  BlackBriar is a Delaware LLC having its principal place of business in New York and its

  members are citizens of New York. All Defendants, both corporations and natural persons, are

  citizens of Tennessee. The matter in controversy exceeds $75,000.00, exclusive of interest and

  costs.

                                              THE PARTIES

  PLAINTIFFS BLACKBRIAR.

             3.        Plaintiff BlackBriar Capital Management, LLC (“BlackBriar”) is a Delaware

  limited liability company, having its principal place of business in Miller Place, New York.

  Christopher La Lima and Stephen Brown, both citizens of New York, are the Members of

  BlackBriar. BlackBriar is the trustee and collateral agent for BlackBriar Energex Production

  Trust I.

             4.        Plaintiff, the BlackBriar Energex Production Trust I (together with its Trustee,

  collectively “BlackBriar”) is a Volumetric Production Investment Agreement Trust, under

  which BlackBriar is its sole Trustee, authorized to initiate and conduct judicial proceedings in

  its name and on its behalf. No beneficiaries of the Trust are citizens of Tennessee.

  THE DEFENDANT CO-CONSPIRATORS.

             THE MAIN PROMOTER: SENENFELDER.

             5.        Plaintiffs are informed and believe that Defendant Thomas M. Senenfelder is a

  Tennessee citizen having his principal address at 4505 Linton Rose Lane, Knoxville, TN



             33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 2 of 18 PageID #: 2
  37918-8168. Senenfelder is (or was) an Officer of Energex Services and an Officer or Director

  of Energex Pipeline and 1xEnergy (named below) as well. Senenfelder had authority to bind

  the Entity Defendants. Senenfelder was the main promoter of the venture and was responsible

  for many misrepresentations. He directed the endeavor and controlled (or was in a position to

  control) the other individual-defendant co-conspirators.

         THE ENERGEX ENTITY DEFENDANTS: HIS VEHICLES.

         6.        Defendant Energex Services, Inc. (“Energex Services”) is a Tennessee

  corporation having its principal place of business in Knoxville, Tennessee. Energex Services

  may be served through its agent for service of process at Suite 1102, 9724 Kingston Pike,

  Knoxville, TN 37922-6906. Energex Services is the principal entity for Senenfelder’s venture

  and functioned as the actual or de facto holding company for other Entity Defendants who were

  affiliated by common ownership or control; also provided exploration and production (“E&P”)

  services to the venture.

         7.        Defendant Energex Pipeline Corporation (“Energex Pipeline”) is a Tennessee

  corporation having its principal place of business in Dayton, Tennessee; it functioned as the

  venture’s pipeline ownership company. Energex Pipeline may be served through its agent for

  service of process, J. Arnold Fitzgerald, 363 4th Avenue, Dayton, TN 37321-1223.

  Senenfelder is an Officer of Energex Pipeline.

         8.        Defendant, TMD Energy, Inc. (“TMD Energy”) is a Tennessee corporation

  having its principal place of business in Knoxville, Tennessee. TMD Energy maintains an

  office located at 2230 Rugby Highway, Robbins, Tennessee 37852-3715. TMD Energy may

  be served through its agent for service of process, Kenneth R. Davin, 501 Clinch Ave.,

  Knoxville, TN 37902-2135. TMD Energy came under Senenfelder’s control after a stock-swap

  made it effectively a subsidiary of Energex Services, after which TMD Energy provided the

  E&P operating services for the venture.



         33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 3 of 18 PageID #: 3
         9.        Defendant 1xEnergy, Inc. (“1xEnergy”) is a Tennessee corporation having its

  principal place of business in Knoxville, Tennessee. 1xEnergy may be served through its agent

  for service of process at 201 Randolph St., Knoxville, TN 37917-7646. Senenfelder and

  Carrichner are (or were) Officers, Board Members or Shareholders of 1xEnergy. 1xEnergy

  bought almost all of Energex Services in a sham transaction as Senenfelder’s “escape hatch”

  from his wrongdoing in control of the Energex venture.

         THE INDIVIDUAL CO-CONSPIRATORS.

         10.       Defendant Patrick Lansing Martin is a Tennessee citizen having his principal

  address at 100 Confederacy Circle, Knoxville, TN 37934-3900. Martin is (or was) an Officer

  and/or Board Member of Energex Services. Martin received unauthorized payments from

  Energex Services that were designated as VPI investments for production.

         11.       Defendant Douglas Warner Lesher is a Tennessee citizen having his principal

  address at 1212 Westland Bay Drive, Knoxville, TN 37922-5132. Lesher is (or was) an Officer

  and/or Board Member of Energex Services. Lesher received unauthorized payments from

  Energex Services that were designated as VPI investments for production.

         12.       Defendant Melinda Anderson is a Tennessee citizen having her principal

  address at 1004 Middleton Place, Knoxville, TN 37923-6345. Anderson is (or was) an Officer

  and/or Board Member of Energex Services. Anderson received unauthorized payments from

  Energex Services that were designated as VPI investments for production.

         13.       Defendant Susan Elizabeth Carrichner is a Tennessee citizen having her

  principal address at 4505 Linton Rose Lane, Knoxville, TN 37918-8168. Carrichner is an

  Officer and/or employee or agent of Energex Services and is (or was) an Officer, Board

  Member or Shareholder of 1xEnergy. Carrichner temporized and helped to lull BlackBriar,

  while at the same time abetting the 1xEnergy “escape” sham transaction.




         33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 4 of 18 PageID #: 4
         14.       Defendant Kenneth Ray Davin is a Tennessee citizen having his principal

  address at 8217 Sharp Road, Knoxville, TN 37849. Davin is (or was) an Officer, Board

  Member and/or Shareholder of Defendant 1xEnergy.

                               THE ENERGEX PIPELINE SCAM

  SENENFELDER’S PITCH.

         15.       In 2014, a principal of BlackBriar met Defendant Senenfelder, who represented

  he was in the oil and gas business and had acquired the largest pipeline/gas transportation

  system in Tennessee, “The Fentress Pipeline.” Throughout that year, Defendant Senenfelder

  worked out of BlackBriar’s offices and requested BlackBriar’s financial assistance to facilitate

  Senenfelder’s reactivation of operations of “his” pipeline and “his” 120 gas wells tied into that

  Pipeline.

         16.       Around February 12, 2015, Defendant Senenfelder provided BlackBriar with a

  document describing “Energex, LLC” and its team of experts/employees/officers including,

  Senenfelder as its Head of Development and Defendant Lesher as its Director of Operations,

  with David R. Smythe as Director of Engineering, William P. Clarke as Director of Marketing,

  Howard Fuller as Chief Financial Officer, and Raymond W. Holland, Esq. as Legal

  Counsel/Vice President.

  THE VPP FINANCING VEHICLE.

         17.       Senenfelder represented to BlackBriar that he (with counsel) had a tax-

  advantaged way for investors to finance the pipeline operations through “Volumetric

  Production Investment (VPI).” Around February 18, 2015, Senenfelder provided BlackBriar

  a document describing the “Volumetric Production Investments” touted by Senenfelder.

         18.       Volumetric Production Investment is a structured debt-financing program in

  which investors advance funds to a seller, here Energex Services, in exchange for a non-

  operating fractional, undivided property interest in a specific portion of oil or gas and other



         33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 5 of 18 PageID #: 5
  hydrocarbon (here, mainly oil) production (over each defined period) to secure agreed royalty

  payments over a specified period of time. The exploration and production (“E&P”) operator

  (here Energex Services) sells the production on behalf of the investors, which then receive

  payment directly from the production’s buyer (say, a refinery).

         19.       In Senenfelder’s model, the invested funds were pooled in the BlackBriar

  Energex Production Trust I, together with the mineral interests granted by the Energex oil and

  gas companies (as Grantors and Obligors under the Trust).1 The Production Trust, in turn, is

  managed by a Collateral Agent (here, BlackBriar Capital Management), which administers

  each investor’s “Energy Production Investment Agreement” and issues to the E&P operator

  (here Energex Services) an instruction memo (the “Energy Production Investment Obligation,”

  or EPIO invoice) directing the payment of royalties for the aggregate “Energy Production

  Investment Agreement Obligations” from each period’s production.2 The Collateral Agent

  then distributes those Volumetric Production Payments (“VPP”) back to the investors.

         20.       Senenfelder induced BlackBriar to serve as Collateral Agent and Trustee of a

  specialized investment vehicle, a VPI Production Trust, called the BlackBriar Energex

  Production Trust I.

         21.       Throughout 2015, BlackBriar agreed to assist Senenfelder and his companies to

  establish financing to restart operations for Defendant Energex Pipeline.




         1
           “Companies” because the various Energex entities played different roles as owner,
  exploration and production (“E&P”) operator and so forth.

         2
           Somewhat similar to the commonly-understood purchase-order memo under a UCC
  installment contract with collateral security.


         33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 6 of 18 PageID #: 6
  SENENFELDER’S AND ENERGEX’S FALSE INDUCEMENTS.

         22.       Around June 2016, Senenfelder provided BlackBriar a financial package

  including financial projections, due-diligence documents consisting of titles, lease agreements,

  ownership deeds, and all “Volumetric Production Investment” documents.

         23.       Around July 2016, Defendant Senenfelder told BlackBriar that Senenfelder had

  an agreement with Katherine Cone Keck (the previous owner of Superior Oil, which had been

  purchased by Mobil Oil in 1984) obligating Ms. Keck to provide over 5,000 oil and gas well

  leases, certain gathering systems and pipelines on over 750,000 acres to be held by

  Senenfelder’s newly- formed corporation, Defendant Energex Services. Senenfelder said that,

  in return, Ms. Keck would receive royalties and an equity stake in Energex Services.

  STEPS TO RAMP UP PRODUCTION.

         24.       Between July and September 2016, Senenfelder and BlackBriar worked

  together to obtain financing for the new pipeline operations. Senenfelder signed a Letter of

  Intent with United Capital Partners, LLC (a company that specializes in asset-based equipment

  lending and working-capital solutions) for the financing of a proposed Compressor and

  Stripping Plant. In connection with that effort, BlackBriar wired United Capital Partners

  $15,000.00 to be put towards due-diligence, with the agreement that Senenfelder and Energex

  Services would reimburse BlackBriar’s contribution to the venture.

         25.       Around October 4, 2016, BlackBriar and Senenfelder entered written

  agreements for Volumetric Production Investment consisting of a Collateral Trust Agreement,

  a Collateral Assignment of Lease Agreement, a Production Share Conveyance Agreement, an

  Assignment of Royalty Interest (all three from Energex, as Grantor, to the Trust), a VPI Sale

  and Purchase Agreement, and Compensation Agreements.

         26.       Throughout October 2016, Senenfelder negotiated the purchase of an existing

  oil and gas production company, Defendant TMD, which then was owned and operated by



         33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 7 of 18 PageID #: 7
  Charles Murchison. Around October 19, 2016, Senenfelder provided BlackBriar with a fully-

  executed “Share Exchange Agreement” between Energex Services and TMD, which included

  an Indemnification and Hold-Harmless Agreement under which TMD and Murchison

  acknowledged responsibility for prior liabilities of approximately $60,000.00.

         27.       Around November 14, 2016, Senenfelder gave BlackBriar a “total business

  indebtedness schedule” for Energex Services and its affiliates; that schedule identified

  Senenfelder as the Chief Operating Officer of Energex Services.

         28.       Around December 1, 2016, Senenfelder and BlackBriar formed the “BlackBriar

  Energex Production Trust I” as a form of Grantor Trust, with Energex Services as the Grantor.

  Senenfelder signed the Trust, listing himself as Chief Operating Officer and majority

  stakeholder owning 900 of 1,000 outstanding shares of Energex Services, and listing the full

  Board of Directors and officers of the company.

         29.       Around December 13, 2016, Senenfelder provided BlackBriar an updated

  “Summary of the Appraisal and Liquidation Value” of Energex Pipeline -- which then was part

  of Energex Services and a collateralized asset of the BlackBriar Energex Production Trust I.

  Senenfelder, Energex Services and Energex Pipeline represented to BlackBriar that the

  certified valuation of the pipeline was $442,203,424.00.

         30.       Between December 2016 and February 2017, BlackBriar deposited

  $550,000.00 of proceeds from various Energy Production Investment Agreements into the

  BlackBriar Energex Production Trust I investment account.

  BUDGET AND PAYMENT BUILD TRUST.

         31.       Around January 2017, Senenfelder presented BlackBriar with the first finalized

  budget for a “Well Treatment Program.” Relying on that budget and Defendants’ previous

  representations, BlackBriar caused the BlackBriar Energex Production Trust I to wire Energex

  Services $75,000.00 to fund the first budget for the “Well Treatment Program.”



         33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 8 of 18 PageID #: 8
         32.       Around January 11, 2017, Energex Services wired $20,597.41 to the Trust

  Account, representing the royalty/return of capital payment for December due under the VPI.

         33.       Also in January 2017, Senenfelder and BlackBriar met with a new financing

  source -- Powerdyne International in New York City – where Senenfelder signed a contract for

  funding and operation of a new compressor and stripping plant.

         34.       Following several funding conferences with Powerdyne, Powerdyne notified

  Senenfelder that $120,000.00 was needed to fund an escrow to secure financing for a

  compressor station. These funds were unaccounted for in the original VPI production budgets

  and additional monies were raised to be placed in escrow of the Trust as authorized by

  Senenfelder and Energex Services.

         35.       $50,000.00 was raised for the VPI in February 2017 and BlackBriar submitted

  EPIO invoices clearly outlining all monies raised, royalties and return of capital due in

  February from the January production.       Senenfelder and Energex Services confirmed the

  accuracy of the calculations. Senenfelder and Energex Services assured BlackBriar that

  production would be at least 20 barrels per day (BPD). But when production figures did not

  match the amount of oil picked up from the field, Senenfelder and Energex Services claimed

  that many roads were inaccessible due to weather. Those invoices finally were paid.

  WORRIES AND REASSURANCES.

         36.       In February 2017, Senenfelder presented BlackBriar a revised budget for well

  treatment.    The new budget was required because the initial funded amounts had been

  misappropriated by Energex Services employees and diverted from well treatment.

  Senenfelder denied having been aware of it at the time and vowed he had made changes to

  ensure it would not happen again from his team of employees.

         37.       In March 2017, BlackBriar discovered that Senenfelder and Energex Services

  did not own or have any interest in the Fentress pipeline, its related gas wells or even the land



         33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 9 of 18 PageID #: 9
   where the compressor station was to be built – contrary to the previous representations of

   Senenfelder, Energex Services, and Energex Pipeline. Additionally, BlackBriar is informed

   and now believes that some of the documents previously provided by Senenfelder contained

   forged signatures.

          38.       Attempting to salvage its earlier investments, BlackBriar identified an

   alternative site containing a smaller pipeline owned by Defendant TMD, which could transport

   gas from the field to the new proposed compressor site. But thereafter, Senenfelder and

   Energex Services failed to follow through.

          39.       BlackBriar requested Energex Services’ financials, but were provided only a

   bank statement, without supporting documents. BlackBriar demanded supporting documents

   from Martin and Anderson (identified as handling the books Energex Services); but Martin and

   Anderson admitted there were no supporting documents. Senenfelder and Energex Services

   assured BlackBriar all was well and the bookkeeping would be brought up to date once his

   team completed the integration of TMD into Energex Services.

          40.       In April 2017, a deposit of $5,700.00 was placed on the new property and

   Senenfelder asked the Trust to raise additional capital for the full purchase of the property --

   which Senenfelder represented was crucial to the venture’s success.

          41.       Around April 7, 2017, BlackBriar sent $5,000 to Senenfelder and Energex

   Services to pay for oil trucks. Senenfelder represented that the one of the trucks was almost

   road ready and would be placed in service the following week. This did not occur.

          42.       In the well-treatment updates Senenfelder provided BlackBriar, Senenfelder

   represented that Energex Services would achieve 1,000 barrels of production for the month --

   more production than needed to meet VPI obligations (and later said it has as much in reserves).

          43.       BlackBriar submitted an EPIO invoice clearly detailing the money raised,

   royalties and return of capital due in April from Energex Services’ March production. Energex



          33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 10 of 18 PageID #: 10
   Services made a partial payment and the balance finally was received from the refinery – but

   only after creating a deficit position in the Trust.

   SKIMMING VPI INVESTMENTS FOR UNAUTHORIZED PERSONAL PAYMENTS.

           44.       BlackBriar again demanded financials from Senenfelder and Energex Services.

   An audit of the documents received revealed that unauthorized payments amounting to

   approximately $54,000.00 that were taken by Defendants Martin, Lesher and Anderson from

   VPI investments earmarked for production. As he had before, Senenfelder (mis)represented

   he did not know of the unauthorized payments and represented that the monies would be put

   back by future production. He further assured BlackBriar that no payments or salaries would

   be paid to shareholders, directors or officers until all royalties were current and Energex

   Services was profitable.

           45.       Additional VPI capital of $60,000.00 was raised for the deposit on the gas plant

   and new property purchase. Additionally, money was sent to cover the payroll for Defendant

   TMD, as well as well treatments. The additional capital infusions were required as a result of

   the unauthorized payments taken by Martin, Lesher and Anderson.

           46.       BlackBriar received communications from Murchison about production issues,

   old equipment, poor road conditions, lack of an oil truck and lack of funds, which, in turn,

   highlighted the material misrepresentations and fraudulent statements by Senenfelder and

   Energex Services.

           47.       In June 2017, additional VPI capital of $300,000.00 was raised to complete the

   finance deposit for the processing plant, purchase the subject property and for the budget for

   well treatment program.

           48.       That same month, BlackBriar wired $71,000.00 to Energex Services to close on

   the purchase of the new processing-plant property. Of that, $10,000.00 was to be paid to

   Branch Energy to relocate its gas pipeline. But, BlackBriar later was informed and believes



           33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 11 of 18 PageID #: 11
   that money never reached Branch Energy, and instead was diverted additional unauthorized

   payments to Martin, Lesher and Anderson.

          49.       Again, that same month, Defendant Senenfelder represented that the oil truck

   was ready and that the truck would be in the field in a week after he dealt with motor vehicle

   transportation tags and registration.

          50.       BlackBriar submitted an EPIO invoice clearly outlining all money raised,

   royalties and return of capital due in May from the April production. The resulting payment

   was sent directly from the refinery, but was short and created an extremely large deficit balance

   in the Trust. Senenfelder expressed surprised and promised to investigate the shortfall.

          51.       In July 2017, Energex Services’ oil production statements did not reconcile with

   the tickets showing how much oil was picked up from the field. Senenfelder and Energex

   Services told BlackBriar they had learned from Murchison that oil was missing and that it was

   likely being taken without permission during the weekend shifts when the crew was light.

          52.       When BlackBriar finally received the Energex check register, it revealed that

   Martin, Lesher and Anderson were continuing to take unauthorized payments amounting to

   fifty percent of the production funding budget. BlackBriar demanded that Senenfelder and

   Energex Services terminate their business relationship with Martin, Lesher and Anderson.

   BLACKBRIAR’S CURE NOTICES AND DEFENDANTS’ LULLING.

          53.       On July 31, 2017, BlackBriar served a Right to Cure letter on Senenfelder and

   Energex Services; BlackBriar received no reply. BlackBriar served a second Right to Cure

   letter on Senenfelder and Energex Services on September 7, 2017 demanding resolution of the

   prior operational issues and to address their apparent cessation of oil and gas operations.

          54.       At a meeting in the following weeks, Senenfelder and Energex Services lulled

   BlackBriar by presenting two options: Renegotiate the existing agreements or entertain a “buy-




          33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 12 of 18 PageID #: 12
   out” offer from Energex Services and Senenfelder that would make BlackBriar and Trust

   whole. BlackBriar agreed to entertain the promised buy-out.

          55.       In the meantime, Senenfelder and Energex Services directed BlackBriar to work

   with Defendant Carrichner, who allegedly was completing an audit of Energex Services. So,

   in good faith, BlackBriar provided the requested documentation to Carrichner.

          56.       Expecting to receive the promised buyout offer, BlackBriar sought confirmation

   of Carrichner’s management authority (for Energex Services), as well as copies of the audit, a

   title rundown of the Premises referenced in the VPI agreements, as well documents evidencing

   any changes to all assets that are/were part of the Trust. Despite repeated inquiries from

   BlackBriar and its prior counsel, none of the Defendants provided that information. Instead,

   Defendants went to ground.

   SENENFELDER’S SHAM “ESCAPE HATCH” TRANSACTION.

          57.       Instead of working to fulfill their obligations as they had promised, Defendants

   conspired and/or colluded together to deprive the BlackBriar (and the Trust) of contractual

   rights and to evade their responsibilities. For example, Senenfelder purported to convey his

   91% interest in Energex Services (and its affiliates and assets) to newly-formed Defendant

   1xEnergy, Inc. in a sham transaction for just $28 and an interest in a Davin-owned company,

   Net Zero Design-Build, Inc. On information and belief, Senenfelder conspired with Carrichner

   and Davin in connection with that transaction.

                        FIRST CAUSE OF ACTION: BREACH OF CONTRACT

          58.       BlackBriar incorporates by reference the allegations in paragraphs 1 – 58 above.

          59.       Senenfelder and Energex Services (together with their agents, servants, and/or

   employees and others in active concert and participation with them) breached their contractual

   agreements with, and obligations to, BlackBriar.




          33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 13 of 18 PageID #: 13
               60.       Defendants’ breach of contract(s) injured BlackBriar in amount(s) to be proven

   at trial.

               SECOND CAUSE OF ACTION: FRAUD AND MISREPRESENTATION

               61.       BlackBriar incorporates by reference the allegations in paragraphs 1 – 58 above.

               62.       Senenfelder and Energex Services (together with their agents, servants, and/or

   employees and others in active concert and participation with them) acted in bad-faith, with

   willful fraud, misrepresentation and dishonest behavior and have damaged and defrauded

   BlackBriar. In particular, Defendants, Senenfelder and Energex Services falsely claimed an

   ownership interest in the Fentress Pipeline, provided false and misleading documents as to the

   company’s assets, falsely represented that personal funds were used to secure interest in

   companies and/or land, purposely misled and/or lied to BlackBriar regarding the status of

   investments, and misappropriated funds dedicated to the venture.

               63.       Senenfelder and Energex Services (together with their agents, servants, and/or

   employees and others in active concert and participation with them) made false representations

   and omissions described above, and carried out the scheme as described above, with the intent

   to deceive BlackBriar.

               64.       BlackBriar justifiably relied upon the misrepresentations and omissions of

   Senenfelder and Energex Services (together with their agents, servants, and/or employees and

   others in active concert and participation with them).

               65.       As a result of the misrepresentations and omissions of Senenfelder and Energex

   Services (together with their agents, servants, and/or employees and others in active concert

   and participation with them), BlackBriar has sustained monetary damages.

               66.       BlackBriar is entitled to judgment against Senenfelder and Energex Services

   (together with their agents, servants, and/or employees and others in active concert and

   participation with them) in an amount to proven at trial.



               33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 14 of 18 PageID #: 14
                         THIRD CAUSE OF ACTION: UNJUST ENRICHMENT

           67.       BlackBriar incorporates by reference the allegations in paragraphs 1 – 58 above.

           68.       Senenfelder and Energex Services (together with their agents, servants, and/or

   employees and others in active concert and participation with them) received thousands of

   dollars from BlackBriar that they should not have received and which they cannot in good

   conscience be allowed to retain.

           69.       Senenfelder and Energex Services (together with their agents, servants, and/or

   employees and others in active concert and participation with them) have been unjustly

   enriched.

           70.       Martin, Lesher and Anderson each received unauthorized payments from

   Energex, which they were not entitled to receive and were diverted from production funds.

   They each have been unjustly enriched.

           71.       Davin and Carrichner received Energex interests in the 1xEnergy sham

   transaction and thereby were unjustly enriched.

           72.       BlackBriar is entitled to the return of all amounts by which Defendants have

   been unjustly enriched and to a constructive trust over their assets in a like amount, pending

   restitution.

               FOURTH CAUSE OF ACTION: THEFT / MISAPPROPRIATION

           73.       BlackBriar incorporates by reference the allegations in paragraphs 1 – 58 above.

           74.       Senenfelder and Energex Services (together with their agents, servants, and/or

   employees and others in active concert and participation with them – specifically including

   without limitation Martin, Lesher and Anderson) misappropriated funds that were to be

   invested in accordance with the agreement and/or arrangement with BlackBriar.

           75.       That as a result of the misappropriation of funds as described above, Senenfelder

   and Energex Services (together with their agents, servants, and/or employees and others in



           33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 15 of 18 PageID #: 15
   active concert and participation with them) breached their fiduciary duties to BlackBriar and

   others.

             76.       BlackBriar is entitled to judgment against Senenfelder and Energex Services

   (together with their agents, servants, and/or employees and others in active concert and

   participation with them) in an amount to be proven at trial.

                   FIFTH CAUSE OF ACTION: BREACH OF FIDUCIARY DUTY

             77.       BlackBriar incorporates by reference the allegations in paragraphs 1 – 58 above.

             78.       As author and Grantor to the BlackBriar Energex Production Trust, Energex

   established the Trust as a mechanism for obtaining production capital and obligated itself to

   repay that production capital according to the terms of Trust and its accompanying agreements.

   Energex thereby assumed fiduciary obligations to the Trust.

             79.       By its wrongful conduct as set forth above, Energex breached its fiduciary duties

   to the Trust.

             80.       By their wrongful conduct as set forth above, Senenfelder and the other

   individual Defendants (in active concert and participation together) caused Energex to breach

   its fiduciary duties to the Trust.

             81.       By breaching Energex’s fiduciary duties to the Trust, the Defendants have

   injured the Trust and harmed its ability to repay the Trust beneficiaries.

             82.       Plaintiffs are entitled to damages for that harm in amounts to be proven at trial.

                           SIXTH CAUSE OF ACTION: CIVIL CONSPIRACY

             83.       BlackBriar incorporates by reference the allegations in paragraphs 1 – 58 above.

             84.       Senenfelder and the individual Defendants had a common design and

   understanding to accomplish the scheme set forth above through their concerted actions

   together, to accomplish the unlawful purpose of acquiring the VPI funds without delivering the

   promised production.



             33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 16 of 18 PageID #: 16
           85.        Each Defendant knowingly understood and committed overt act(s) in

   furtherance of the scheme and/or its constituent parts (in a hub-and-spoke fashion with

   Senenfelder) – even if each Defendant did not comprehend each aspect of the whole.

           86.        In the alternative, any Defendant who did not agree to the overall scheme

   nevertheless was aware of at least one of its illicit constituent parts and agreed to assist in it,

   thereby aiding-and-abetting the conspiracy.

           87.        The scheme and conspiracy to achieve it injured BlackBriar in amount(s) to be

   proven at trial.

        SEVENTH CAUSE OF ACTION: 1xENERGY’S SUCCESSOR LIABILITY,
              ALTERNATIVELY THEFT OR UNJUST ENRICHMENT

           88.        BlackBriar incorporates by reference the allegations in paragraphs 1 – 58 above.

           89.        Upon information and belief, Defendants Senenfelder, Carrichner and Davin are

   officers, directors and/or shareholders in Defendant 1xEnergy.

           90.        Upon information and belief, 1xEnergy was formed to purchase and/or control

   the assets of Energex Services and TMD.             In the share purchase agreement by which

   Senenfelder conveyed his 91% interest in Energex Services to 1xEnergy, 1xEnergy

   acknowledged and assumed Energex Services’ obligations to repay “the monies due back to

   the investors” under the BlackBriar Energex Production Trust.

           91.        Alternatively, to the extent 1xEnergy took ownership of Energex Services (and

   its assets), but disavows or attempts to evade its liabilities (including those to Trust), it has

   participated in the theft of those assets and/or been unjustly enriched to that extent.

           92.        Alternatively, to that extent, Defendants, Energex Services, Senenfelder,

   Energex Pipeline Corp., TMD, Carrichner, Davin and 1xEnergy have colluded to deprive

   Plaintiff of its rights pursuant to the VPI agreement.

           93.        By reason of the foregoing, Plaintiffs are entitled to judgment against the

   Defendants, in amounts to be proven at trial.


           33122306 v3
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 17 of 18 PageID #: 17
Case 3:19-cv-00110-TRM-DCP Document 1 Filed 04/03/19 Page 18 of 18 PageID #: 18
